Case 19-45962     Doc 48     Filed 11/17/20 Entered 11/17/20 18:10:35             Main Document
                                          Pg 1 of 9


                         UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

IN RE:                                           )     CASE NO: 19-45962-659
CHRISTOPHER MATTHEW ROBOTHAM                     )
BRITTNEY RAYE ROBOTHAM                           )     Chapter 13
33 E CARDIGAN DRIVE                              )
ST LOUIS, MO 63135
                                                 )
                              Debtors
                                                 )

                   NOTICE OF TRUSTEE'S INTENT TO PAY CLAIMS

Comes now DIANA S. DAUGHERTY, Standing Chapter 13 Trustee in Bankruptcy herein and
states to the Court that she has examined claims filed herein and proposes to pay filed claims in
the amount and as part of the class all as described herein.


CREDITOR                                       AMOUNT           DISB CODE/CLASSIFICATION

PONTELLO & BRESSLER LLC                              2,400.00   25/ADDITIONAL ATTORNEY FEE
406 BOONES LICK RD                                              ACCT:
ATTORNEYS AT LAW                                                COMM:
ST CHARLES, MO 63301                                            REG PYMT: $0.00
                                                                INT RATE: 0.00

PONTELLO & BRESSLER LLC                              1,210.00   16/ATTORNEY FEE
406 BOONES LICK RD                                              ACCT:
ATTORNEYS AT LAW                                                COMM:
ST CHARLES, MO 63301                                            REG PYMT: $67.23
                                                                INT RATE: 0.00

QUICKEN LOANS INC                               134,715.67      0/Home Mortgage Payment -- Outside
635 WOODWARD AVE                                                ACCT: 6363
C/O BANKRUPTCY TEAM                                             COMM: #16 1D/T 33 E CARDIGAN
DETROIT, MI 48226-3408                                          DR
                                                                REG PYMT: $0.00
                                                                INT RATE: 0.00
QUICKEN LOANS INC                                    6,247.96   20/Mortgage Arrearage
635 WOODWARD AVE                                                ACCT: 6363
C/O BANKRUPTCY TEAM                                             COMM: #16 48MO 33 E
DETROIT, MI 48226-3408                                          CARDIGAN DR
                                                                REG PYMT: $130.17
                                                                INT RATE: 0.00
Case 19-45962   Doc 48   Filed 11/17/20 Entered 11/17/20 18:10:35        Main Document
                                      Pg 2 of 9


NOTICE OF TRUSTEE'S INTENT TO PAY CLAIMS                                            Page 2
CASE NO: 19-45962-659

CREDITOR                               AMOUNT          DISB CODE/CLASSIFICATION
VANTAGE CREDIT UNION                       10,111.92   20/Secured - Motor Vehicle
19 RESEARCH PARK CT                                    ACCT: XXXX26-1
ST CHARLES, MO 63304-5616                              COMM: #5/60MO/15 ALTIMA
                                                       REG PYMT: $200.23
                                                       INT RATE: 7.00

ACCOUNT RESOLUTION CORP                        0.00    40/Unsecured
700 GODDARD AVE                                        ACCT: 436
CHESTERFIELD, MO 63005-1100                            COMM:
                                                       REG PYMT: $0.00
                                                       INT RATE: 0.00

ACCOUNT RESOLUTION CORP                        0.00    40/Unsecured
700 GODDARD AVE                                        ACCT: 992
CHESTERFIELD, MO 63005-1100                            COMM:
                                                       REG PYMT: $0.00
                                                       INT RATE: 0.00

AMERICOLLECT                                   0.00    40/Unsecured
PO BOX 1566                                            ACCT: 991
MANITOWOC, WI 54221-1566                               COMM:
                                                       REG PYMT: $0.00
                                                       INT RATE: 0.00

AMERICAN EXPRESS                           1,352.47    40/Unsecured
PO BOX 3001                                            ACCT: 1002
C/O BECKET & LEE LLP                                   COMM: #12
MALVERN, PA 19355-0701                                 REG PYMT: $0.00
                                                       INT RATE: 0.00

AR RESOURCES INC                               0.00    40/Unsecured
1777 SENTRY PKWY W                                     ACCT: 50
BLUE BELL, PA 19422                                    COMM:
                                                       REG PYMT: $0.00
                                                       INT RATE: 0.00

ARSENAL CREDIT UNION                       7,799.57    40/Unsecured
3780 VOGEL RD                                          ACCT: 2101
ARNOLD, MO 63010-3799                                  COMM: #19
                                                       REG PYMT: $0.00
                                                       INT RATE: 0.00
Case 19-45962   Doc 48   Filed 11/17/20 Entered 11/17/20 18:10:35       Main Document
                                      Pg 3 of 9


NOTICE OF TRUSTEE'S INTENT TO PAY CLAIMS                                        Page 3
CASE NO: 19-45962-659

CREDITOR                               AMOUNT         DISB CODE/CLASSIFICATION
CAPITAL ONE BANK USA NA                        0.00   40/Unsecured
15000 CAPITAL ONE DR                                  ACCT:
RICHMOND, VA 23238-1119                               COMM:
                                                      REG PYMT: $0.00
                                                      INT RATE: 0.00

COMMERCE BANK                              6,129.50   40/Unsecured
PO BOX 419248                                         ACCT: 4428
KCREC-10                                              COMM: #3
KANSAS CITY, MO 64141-6248                            REG PYMT: $0.00
                                                      INT RATE: 0.00

CONSUMER ADJUSTMENT CO                         0.00   40/Unsecured
12855 TESSON FERRY RD                                 ACCT:
STE 200                                               COMM:
ST LOUIS, MO 63128-2912                               REG PYMT: $0.00
                                                      INT RATE: 0.00

T-MOBILE/T-MOBILE USA INC                   255.19    40/Unsecured
PO BOX 248848                                         ACCT: 0211
C/O AMERICAN INFOSOURCE                               COMM: #6
OKLAHOMA CITY, OK 73124-8848                          REG PYMT: $0.00
                                                      INT RATE: 0.00

DIRECTV LLC                                 295.96    40/Unsecured
PO BOX 5008                                           ACCT: 5630
C/O AMERICAN INFOSOURCE LP                            COMM: #13
CAROL STREAM, IL 60197-5008                           REG PYMT: $0.00
                                                      INT RATE: 0.00

DISCOVER BANK                              2,351.88   40/Unsecured
PO BOX 3025                                           ACCT: 0069
C/O DISCOVER PRODUCTS INC                             COMM: #4
NEW ALBANY, OH 43054-3025                             REG PYMT: $0.00
                                                      INT RATE: 0.00

T-MOBILE/T-MOBILE USA INC                    55.69    40/Unsecured
PO BOX 248848                                         ACCT: 2379
C/O AMERICAN INFOSOURCE                               COMM: #7
OKLAHOMA CITY, OK 73124-8848                          REG PYMT: $0.00
                                                      INT RATE: 0.00
Case 19-45962   Doc 48   Filed 11/17/20 Entered 11/17/20 18:10:35       Main Document
                                      Pg 4 of 9


NOTICE OF TRUSTEE'S INTENT TO PAY CLAIMS                                        Page 4
CASE NO: 19-45962-659

CREDITOR                               AMOUNT         DISB CODE/CLASSIFICATION
FEDERAL LOAN SERVICING                         0.00   40/Unsecured
PO BOX 60610                                          ACCT: 0001
HARRISBURG, PA 17106-0610                             COMM:
                                                      REG PYMT: $0.00
                                                      INT RATE: 0.00

FEDERAL LOAN SERVICING                         0.00   40/Unsecured
PO BOX 60610                                          ACCT: 0002
HARRISBURG, PA 17106-0610                             COMM:
                                                      REG PYMT: $0.00
                                                      INT RATE: 0.00

FEDERAL LOAN SERVICING                         0.00   40/Unsecured
PO BOX 60610                                          ACCT: 0010
HARRISBURG, PA 17106-0610                             COMM:
                                                      REG PYMT: $0.00
                                                      INT RATE: 0.00

FEDERAL LOAN SERVICING                         0.00   40/Unsecured
PO BOX 60610                                          ACCT: 0001
HARRISBURG, PA 17106-0610                             COMM:
                                                      REG PYMT: $0.00
                                                      INT RATE: 0.00

IC SYSTEMS                                     0.00   40/Unsecured
PO BOX 64378                                          ACCT: 71
ST PAUL, MN 55164-0378                                COMM:
                                                      REG PYMT: $0.00
                                                      INT RATE: 0.00

JP MORGAN CHASE BANK NA                    1,954.44   40/Unsecured
PO BOX 15368                                          ACCT: 2227
WILMINGTON, DE 19850-5368                             COMM: #10
                                                      REG PYMT: $0.00
                                                      INT RATE: 0.00

KAY JEWELERS                                   0.00   40/Unsecured
375 GHENT RD                                          ACCT:
AKRON, OH 44333-4601                                  COMM:
                                                      REG PYMT: $0.00
                                                      INT RATE: 0.00
Case 19-45962   Doc 48      Filed 11/17/20 Entered 11/17/20 18:10:35     Main Document
                                         Pg 5 of 9


NOTICE OF TRUSTEE'S INTENT TO PAY CLAIMS                                         Page 5
CASE NO: 19-45962-659

CREDITOR                                  AMOUNT       DISB CODE/CLASSIFICATION
KAY JEWELERS                                    0.00   40/Unsecured
PO BOX 740425                                          ACCT:
CINCINNATI, OH 45274-0425                              COMM:
                                                       REG PYMT: $0.00
                                                       INT RATE: 0.00

DEPARTMENT STORE NATL BANK                    203.42   40/Unsecured
PO BOX 657                                             ACCT: 7174
C/O QUANTUM3 GROUP LLC                                 COMM: #20 MACYS
KIRKLAND, WA 98083-0657                                REG PYMT: $0.00
                                                       INT RATE: 0.00

ACCOUNT RESOLUTION CORP                         0.00   40/Unsecured
700 GODDARD AVE                                        ACCT:
CHESTERFIELD, MO 63005-1100                            COMM:
                                                       REG PYMT: $0.00
                                                       INT RATE: 0.00

MCA MANAGEMENT                                  0.00   40/Unsecured
PO BOX 480                                             ACCT:
HIGH RIDGE, MO 63049-0480                              COMM:
                                                       REG PYMT: $0.00
                                                       INT RATE: 0.00

MEDICAL PAYMENT DATA                            0.00   40/Unsecured
PO BOX 94498                                           ACCT: 3606
LAS VEGAS, NV 89193                                    COMM:
                                                       REG PYMT: $0.00
                                                       INT RATE: 0.00

EDUCATIONAL CREDIT MGMT CORP               12,689.06   40/Unsecured
PO BOX 16478                                           ACCT: 2423
LOCKBOX #8682                                          COMM: #2
ST PAUL, MN 55116-0478                                 REG PYMT: $0.00
                                                       INT RATE: 0.00

MOHELA                                          0.00   40/Unsecured
633 SPIRIT DR                                          ACCT: 0001
CHESTERFIELD, MO 63005-1243                            COMM:
                                                       REG PYMT: $0.00
                                                       INT RATE: 0.00
Case 19-45962   Doc 48      Filed 11/17/20 Entered 11/17/20 18:10:35     Main Document
                                         Pg 6 of 9


NOTICE OF TRUSTEE'S INTENT TO PAY CLAIMS                                         Page 6
CASE NO: 19-45962-659

CREDITOR                                  AMOUNT       DISB CODE/CLASSIFICATION
MOHELA                                          0.00   40/Unsecured
633 SPIRIT DR                                          ACCT: 0002
CHESTERFIELD, MO 63005-1243                            COMM:
                                                       REG PYMT: $0.00
                                                       INT RATE: 0.00

ONE ADVANTAGE LLC                               0.00   40/Unsecured
7650 MAGNA DR                                          ACCT: 94
BELLEVILLE, IL 62223-3366                              COMM:
                                                       REG PYMT: $0.00
                                                       INT RATE: 0.00

ONE ADVANTAGE LLC                               0.00   40/Unsecured
7650 MAGNA DR                                          ACCT: 99
BELLEVILLE, IL 62223-3366                              COMM:
                                                       REG PYMT: $0.00
                                                       INT RATE: 0.00

PAYPAL                                          0.00   40/Unsecured
2211 N 1ST ST                                          ACCT: 5121
EBAY PARK NORTH                                        COMM: SYNCHRONY
SAN JOSE, CA 95131-2021                                REG PYMT: $0.00
                                                       INT RATE: 0.00

ROYAL FURNITURE CO                              0.00   40/Unsecured
PO BOX 3784                                            ACCT: 2359
MEMPHIS, TN 38173-0784                                 COMM:
                                                       REG PYMT: $0.00
                                                       INT RATE: 0.00

US DEPT OF EDUCATION                            0.00   40/Unsecured
PO BOX 5609                                            ACCT: 3
C/O DIRECT LOAN SERVICING CTR                          COMM:
GREENVILLE, TX 75403                                   REG PYMT: $0.00
                                                       INT RATE: 0.00

US DEPT OF EDUCATION                            0.00   40/Unsecured
PO BOX 7202                                            ACCT: 4692
UTICA, NY 13504-7202                                   COMM:
                                                       REG PYMT: $0.00
                                                       INT RATE: 0.00
Case 19-45962   Doc 48     Filed 11/17/20 Entered 11/17/20 18:10:35     Main Document
                                        Pg 7 of 9


NOTICE OF TRUSTEE'S INTENT TO PAY CLAIMS                                        Page 7
CASE NO: 19-45962-659

CREDITOR                                 AMOUNT       DISB CODE/CLASSIFICATION
US DEPT OF EDUCATION                           0.00   40/Unsecured
PO BOX 4222                                           ACCT: 9301
C/O COLLECTIONS                                       COMM:
IOWA CITY, IA 52244                                   REG PYMT: $0.00
                                                      INT RATE: 0.00

US DEPT OF EDUCATION                           0.00   40/Unsecured
PO BOX 4222                                           ACCT: 0189
C/O COLLECTIONS                                       COMM:
IOWA CITY, IA 52244                                   REG PYMT: $0.00
                                                      INT RATE: 0.00

VERIZON                                       78.37   40/Unsecured
PO BOX 4457                                           ACCT: 0001
C/O AMERICAN INFOSOURCE                               COMM: #18
HOUSTON, TX 77210-4457                                REG PYMT: $0.00
                                                      INT RATE: 0.00

WAKEFIELD & ASSOC                              0.00   40/Unsecured
7005 MIDDLEBROOK PIKE                                 ACCT:
KNOXVILLE, TN 37909-1156                              COMM:
                                                      REG PYMT: $0.00
                                                      INT RATE: 0.00

WAKEFIELD & ASSOC                              0.00   40/Unsecured
7005 MIDDLEBROOK PIKE                                 ACCT:
KNOXVILLE, TN 37909-1156                              COMM:
                                                      REG PYMT: $0.00
                                                      INT RATE: 0.00

SE EMERGENCY PHYSICIANS                    1,611.00   40/Unsecured
MEMPHIS                                               ACCT: 2423
PO BOX 1123                                           COMM: #15
MINNEAPOLIS, MN 55440-1123                            REG PYMT: $0.00
                                                      INT RATE: 0.00

ILLINOIS DEPT OF REVENUE                   1,390.75   30/Priority
PO BOX 19035                                          ACCT: 5469
SPRINGFIELD, IL 62794-9035                            COMM: #11/TAXES
                                                      REG PYMT: $0.00
                                                      INT RATE: 0.00
Case 19-45962   Doc 48   Filed 11/17/20 Entered 11/17/20 18:10:35        Main Document
                                      Pg 8 of 9


NOTICE OF TRUSTEE'S INTENT TO PAY CLAIMS                                            Page 8
CASE NO: 19-45962-659

CREDITOR                               AMOUNT         DISB CODE/CLASSIFICATION
MCA MANAGEMENT                              206.53    40/Unsecured
PO BOX 480                                            ACCT: 6551
HIGH RIDGE, MO 63049-0480                             COMM: #1/URGENT CARE
                                                      REG PYMT: $0.00
                                                      INT RATE: 0.00

ILLINOIS DEPT OF REVENUE                    158.35    40/Unsecured
PO BOX 19035                                          ACCT: 5469
SPRINGFIELD, IL 62794-9035                            COMM: #11/TAXES
                                                      REG PYMT: $0.00
                                                      INT RATE: 0.00

QUICKEN LOANS INC                           500.00    20/Post-Petition Mortgage Supplement
635 WOODWARD AVE                                      ACCT: 6363
C/O BANKRUPTCY TEAM                                   COMM: #16 60MO
DETROIT, MI 48226-3408                                REG PYMT: $8.34
                                                      INT RATE: 0.00

AT&T CORP                                   668.44    40/Unsecured
PO BOX 5072                                           ACCT: 8359
C/O AMERICAN INFOSOURCE                               COMM: #14
CAROL STREAM, IL 60197-5072                           REG PYMT: $0.00
                                                      INT RATE: 0.00

MERCY VIRTUAL BUSINESS OFFICE              3,255.45   40/Unsecured
PO BOX 505381                                         ACCT: 5469
C/O MERCY HEALTH SYSTEMS                              COMM: #8
ST LOUIS, MO 63150-5381                               REG PYMT: $0.00
                                                      INT RATE: 0.00

MERCY VIRTUAL BUSINESS OFFICE              9,748.19   40/Unsecured
PO BOX 505381                                         ACCT: 2423
C/O MERCY HEALTH SYSTEMS                              COMM: #9
ST LOUIS, MO 63150-5381                               REG PYMT: $0.00
                                                      INT RATE: 0.00

YELLOW ENTERPRISES                          213.99    40/Unsecured
PO BOX 1209                                           ACCT: 5469
C/O CREDIT CLEARING HOUSE                             COMM: #17
LOUISVILLE, KY 40201-1209                             REG PYMT: $0.00
                                                      INT RATE: 0.00
Case 19-45962         Doc 48   Filed 11/17/20 Entered 11/17/20 18:10:35           Main Document
                                            Pg 9 of 9


NOTICE OF TRUSTEE'S INTENT TO PAY CLAIMS                                                     Page 9
CASE NO: 19-45962-659

CREDITOR                                       AMOUNT         DISB CODE/CLASSIFICATION
MO DEPT OF REVENUE                                  719.62    30/Priority
PO BOX 475                                                    ACCT: XXXXX2423
BANKRUPTCY SECTION                                            COMM: #21/18'INC TAXES
JEFFERSON CITY, MO 65105-0475                                 REG PYMT: $0.00
                                                              INT RATE: 0.00

MO DEPT OF REVENUE                                  105.60    40/Unsecured
PO BOX 475                                                    ACCT: XXXXX2423
BANKRUPTCY SECTION                                            COMM: #21/18'INC TAXES
JEFFERSON CITY, MO 65105-0475                                 REG PYMT: $0.00
                                                              INT RATE: 0.00


Dated: November 17, 2020                             /s/ Diana S. Daugherty
STL_NTCPAYCLM -- GV
                                                     Diana S. Daugherty
                                                     Standing Chapter 13 Trustee
                                                     P.O. Box 430908
                                                     St. Louis, MO 63143
                                                     (314) 781-8100 Fax: (314) 781-8881
                                                     trust33@ch13stl.com

                                   CERTIFICATE OF SERVICE
    I certify that a true and correct copy of the foregoing document was filed electronically on
November 17, 2020, with the United States Bankruptcy Court, and has been served on the parties
in interest via e-mail by the Court's CM/ECF System as listed on the Court's Electronic Mail
Notice List.

     I certify that a true and correct copy of the foregoing document was filed electronically with
the United States Bankruptcy Court, and has been served by Regular United States Mail Service,
first class, postage fully pre-paid, addressed to those parties listed on the Court's Manual Notice
List and listed below on November 17, 2020.

CHRISTOPHER MATTHEW ROBOTHAM
BRITTNEY RAYE ROBOTHAM
33 E CARDIGAN DRIVE
ST LOUIS, MO 63135

                                                     /s/Diana S. Daugherty
                                                     Diana S. Daugherty
